          Case 5:20-cv-00569-G Document 17 Filed 11/10/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

DAVID WAYNE HEATH,                          )
                                            )
      Petitioner,                           )
                                            )
v.                                          )         Case No. CIV-20-569-G
                                            )
WARDEN GRANT, FCI, EL RENO,                 )
                                            )
      Respondent.                           )

                                        ORDER

      Petitioner David Wayne Heath, a federal prisoner, filed this action pursuant to 28

U.S.C. § 2241 challenging a disciplinary conviction. See Pet. (Doc. No. 1). In accordance

with 28 U.S.C. § 636(b)(1), the matter was referred to Magistrate Judge Gary M. Purcell

for preliminary review.

      On September 15, 2020, Judge Purcell issued a Report and Recommendation (Doc.

No. 16), in which he recommended the habeas petition be denied. In the Report and

Recommendation, Judge Purcell advised the parties of their right to object to the Report

and Recommendation by October 5, 2020. Judge Purcell also advised that a failure to

timely object would constitute a waiver of the right to appellate review of the factual

findings and legal conclusions contained in the Report and Recommendation.

      As of this date, no party has submitted an objection to the Report and

Recommendation or sought leave for additional time to do so.

                                    CONCLUSION

      Accordingly, the Report and Recommendation (Doc. No. 16) is ADOPTED in its
          Case 5:20-cv-00569-G Document 17 Filed 11/10/20 Page 2 of 2




entirety. The habeas corpus petition is DENIED. A separate judgment shall be entered.

      IT IS SO ORDERED this 10th day of November, 2020.




                                          2
